 1   JOSEPH P. GARIN, ESQ.
     Nevada Bar No. 6653
 2   DAVID A. CLARK
     Nevada Bar No. 4443
 3   9990 Covington Cross Drive, Suite 120
     Las Vegas, NV 89144
 4   Attorneys for Defendants Douglas Gardner, Esq.
 5   John A. Marshall, Esq.
     California State Bar No. 109557
 6   Mark S. Reusch, Esq.
     California State Bar No. 210679
 7   MARSHALL & ASSOCIATES
     26565 W. Agoura Road, Suite 200
 8   Calabasas, California 91302
     Telephone: 818-617-9337
 9   Facsimile: 818-688-0673
     john@marshallbusinesslaw.com
10   mark@marshallbusinesslaw.com
11   Attorneys for Plaintiffs, CENTURY-NATIONAL INSURANCE COMPANY, a
     California corporation, PACIFIC PIONEER INSURANCE GROUP, INC, a
12   Delaware corporation, PACIFIC PIONEER INSURANCE COMPANY, a California
     corporation, and UCA GENERAL INSURANCE SERVICES,
13   a California corporation
14
                             UNITED STATES DISTRICT COURT
15
                                    DISTRICT OF NEVADA
16
     CENTURY-NATIONAL INSURANCE                )       Case No.: 2:18-CV-02090-APG-PAL
17   COMPANY, a California corporation,        )
     PACIFIC PIONEER INSURANCE                 )
18   GROUP, INC., a Delaware corporation,      )       STIPULATION AND ORDER TO
     PACIFIC PIONEER INSURANCE                 )       EXTEND TIME TO FILE RESPONSE
19   COMPANY, a California corporation, and    )       TO PLAINTIFF’S COMPLAINT
     UCA GENERAL INSURANCE                     )
20   SERVICES, a California corporation,       )       [Fed.R.Civ.P.41(a)]
                                               )
21                 Plaintiffs,                 )
                                               )
22          vs.                                )
                                               )
23   DOUGLAS J. GARDNER, ESQ., an              )
     individual, DOUGLAS J. GARDNER,           )
24                                             )
     LTD., a Nevada domestic professional      )
25   corporation, RANDS & SOUTH, LTD., a )             Action Filed:   10/31/2018
26   Nevada domestic professional corporation, )       Trial Date:     None
                                               )
     ALPS PROPERTY & CASUALTY                  )
27   INSURANCE COMPANY, a Montana              )
28   corporation, DOES 1 through 20, inclusive )
                                               )
                   Defendants.                 )

                                                   1

     STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO PLAINTIFF’S COMPLAINT
     Case 2:18-cv-02090-APG-PAL Document 22 Filed 12/11/18 Page 2 of 3



 1          Plaintiffs, Century National Insurance Company, Pacific Pioneer Insurance Group,
 2
     Inc., Pacific Pioneer Insurance Company and UCA General Insurance Services, on the
 3
     one hand, and Defendants DOUGLAS J. GARDNER, ESQ., DOUGLAS J. GARDNER,
 4
 5   LTD, RANDS & SOUTH, LTD, ALPS PROPERTY & CASUALTY INSURANCE
 6   COMPANY, on the other hand, by and through their respective counsel of record, and
 7
     stipulate as follows:
 8
 9          IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant
10   Douglas J. Gardner, Esq. to respond to Plaintiffs’ Complaint, currently due on December
11
     7, 2018, shall be extended to December 24, 2018. The parties certify that this Stipulation
12
13   is made in good faith and is not sought for the purpose of undue delay or cause prejudice

14   to any party
15
      DATED: December 11, 2018                        DATED: December 11, 2018
16
17    MARSHALL & ASSOCIATES                           LIPSON NIELSON P.C.

18    /s/ John A. Marshall                       /s/ David A. Clark
19    JOHN A. MARSHALL, ESQ.                     JOSEPH P. GARIN, ESQ.
      California Bar No. 109557                  Nevada Bar No. 6653
20    26565 W. Agoura Road, Suite 200            DAVID A. CLARK
21    Calabasas, CA 91302                        Nevada Bar No. 4443
      Attorney for Plaintiffs                    9990 Covington Cross Drive, Suite 120
22                                               Las Vegas, NV 89144
                                                 Attorneys for Defendants
23
                                              ORDER
24
            IT IS SO ORDERED.
25
26          DATED this 13th day of December 2018
27
                                               _____________________________________
28                                             UNITED STATES MAGISTRATE JUDGE


                                                  2

     STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO PLAINTIFF’S COMPLAINT
     Case 2:18-cv-02090-APG-PAL Document 22 Filed 12/11/18 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that on the 11th day of December, 2018, I served the above
 3   STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO
     PLAINTIFF’S COMPLAINT through CM/ECF system of the United States District
 4   Court for the District of Nevada (or, if necessary, by U.S. Mail, first class, postage pre-
 5   paid), upon the following:
 6   James R. Olson, Esq.
 7   Thomas D. Dillard, Jr., Esq.
     Olson, Cannon Gormley, Angulo & Stoberski
 8   9950 W. Cheynne Avenue
 9   Las Vegas, NV 89219
     P: 702-384-4012
10   F: 702-383-0701
11   jolson@ocgas.com
     tdillard@ocgas.com
12   Attorneys for Defendant ALPS Corporation
13
     Betsy Jefferis, Esq.
14   Phillis Spallas & Angstadt LLC
15   504 S. Ninth Street
     Las Vegas, NV 89101
16   P: 702-938-1510
17   F: 702-938-1511
     bjefferis@psalaw.net
18   Attorneys for Plaintiffs
19
     Joseph Garin, Esq.
20   David A. Clark Esq.
     Lipson, Nielson P.C.
21
     9900 Covington Cross Drive, Suite 120
22   Las Vegas, NV 89144
     jgarin@lipsonneilson.com
23
     dclark@lipsonneilson.com
24   Attorneys for Defendants Douglas J. Gardner, Esq.
     Douglas J. Gardner, Ltd., and Rands & South Ltd.
25
26                                             /s/ Kim K. Ranck
                                               An Employee of Marshall & Associates
27
28


                                                  3

     STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO PLAINTIFF’S COMPLAINT
